Case 1:19-cv-08509-AJN Document 24 Filed 11/25/19 Page 1of1

r ys one nee

|
; i
o Edward Y. Kroub — Attorne

Coh en S 300 Cadman Plaza W, 12th Flodt

Brooklyn, NY: 1129

’ ' [ P: 929-575-4175 | F: 929-575-41
M IiZra hi LLP E: Edward@eml.legal | W: cml.le |

 
   

 

 

NOV 27 20191
November 25, 2019 oon.
VIA ECF
The Honorable Alison J. Nathan
United States District Jud
S vuthem Diets ot st New ork The Initial Pretrial Conference
40 Foley Square in this matter is hereby adjourned to
New York, NY 10007 February 14, 2020 at 2:00 p.m.

 

 

 

Re:  Senkevich v. Equifax Information Services, LLC, 1:19-cv-08509-AJN

Dear Judge Nathan:

We represent plaintiff Tsimafey Senkevich (“Plaintiff”) in the above-referenced matter and
write to respectfully request that the Court adjourn the initial conference currently scheduled for
Friday, January 24, 2020 at 3:30 p.m. as that time is one hour before the start of the Jewish Sabbath.
Defendants have consented to Plaintiff’ s adjournment request and this is the parties’ first request for
an adjournment. The parties propose that the Court reschedule the conference to February 7, 2020,
February 14, 2020, February 21, 2020, and at a time closer to 2:00 p.m. due to the Sabbath beginning
earlier in the winter, or any other date that is convenient for the Court.

Thank you for your time and consideration of the above request.
Respectfully submitted,
/s/ Edward Y. Kroub
EDWARD Y. KROUB

ce: All Counsel of Record (via ECF)

 

HON. ALISON J. NATHAN

HINTS OP ATO SO MNATOHOT HINGE

 

 
